United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
MEDICAL CENTER, New York, NY, Employer
__________________________________________
Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0250
Issued: January 11, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On December 8, 2020 appellant filed a timely appeal from a September 15, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 21-0250.
On November 13, 2018 appellant, then a 70-year-old registered nurse, filed a traumatic
injury claim (Form CA-1) alleging that on October 5, 2018 she aggravated a preexisting right
shoulder condition when pushing a wheelchair while in the performance of duty. 2 She did not stop
work.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant has a previously accepted February 14, 2000 traumatic injury claim for cervical strain with
radiculopathy under OWCP File No. xxxxxx610. She also filed a prior claim for a December 10, 2014 traumatic
injury to her right shoulder and chest under OWCP File No. xxxxxx009, which OWCP denied. Appellant’s claims
have not been administratively combined.

By decision dated September 17, 2019, OWCP accepted that the October 5, 2018 incident
occurred as described. However, it denied appellant’s traumatic injury claim, finding that the
medical evidence of record was insufficient to establish a causal relationship between the accepted
employment incident and her diagnosed medical conditions.
On July 2, 2020 appellant, through counsel, requested reconsideration of the September 17,
2019 decision.
By decision dated September 15, 2020, OWCP denied modification of its prior decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files. 3 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required. 4 Herein, appellant’s claims
under OWCP File Nos. xxxxxx610 and xxxxxx009 also involved injuries to the right shoulder
and/or neck, which are at issue in the present claim under OWCP File No. xxxxxx615. For a full
and fair adjudication, this case must be returned to OWCP to administratively combine the current
case record with OWCP File Nos. xxxxxx610 and xxxxxx009, so it can consider all relevant claim
files and accompanying evidence in adjudicating appellant’s current traumatic injury claim.5
Following this and other such further development as OWCP deems necessary, it shall
issue a de novo decision.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; M.L., Docket No. 20-1176 (issued April 29, 2021); L.M., Docket No. 19-1490 (issued January 29, 2020); L.H.,
Docket No 18-1777 (issued July 2, 2019).
5

Supra note 3 at Chapter 2.400.8(c)(1); W.D., Docket No. 19-0961 (issued March 31, 2021); L.P., Docket Nos.
18-1558, 18-1568 (issued June 21, 2019).

2

IT IS HEREBY ORDERED THAT the September 15, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 11, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

